DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                            January Term 2014

                         ELLEN C. HEDENDAL,
                              Appellant,

                                      v.

   NATIONSTAR MORTGAGE, LLC; HARBOUR HALL INLET CLUB
  CONDOMINIUM, INC.; Unknown Spouse of Ellen C. Hedendal; and
      Unknown Tenant in Possession of The Subject Property,
                          Appellees.

                               No. 4D13-1152

                                [July 2, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
502012CA011125XXXXMB.

   Carl A. Cascio of Carl A. Cascio, P.A., Delray Beach, for appellant.

   William David Newman, Jr. of Choice Legal Group, P.A., Fort
Lauderdale; Nancy M. Wallace of Akerman LLP, Tallahassee; and William
P. Heller of Akerman LLP, Fort Lauderdale, for appellee Nationstar
Mortgage, LLC.

PER CURIAM.

   We accept Nationstar Mortgage, LLC’s concession of error and remand
this case with directions for the trial court to reverse the summary
judgment in favor of Nationstar and conduct further proceedings.

   Reversed and remanded.

MAY, CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.